Citation Nr: 0031505	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-51 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for nerve entrapment 
syndrome and neuroma formation of the 10th intercostal nerve, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1945 to June 
1946, and from January 1952 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
nerve entrapment syndrome and neuroma formation of the 10th 
intercostal nerve, currently evaluated as 10 percent 
disabling.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

The veteran's appeal was originally presented to the Board in 
February 1998, at which time it was remanded for additional 
development.  


FINDING OF FACT

The veteran's nerve entrapment syndrome and neuroma formation 
of the 10th intercostal nerve results in abdominal pain.  


CONCLUSION OF LAW

An increased rating, in excess of 10 percent, is not 
warranted for the veteran's service connected nerve 
entrapment syndrome and neuroma formation of the 10th 
intercostal nerve.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 
4.124a, Diagnostic Code 8628 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased rating for his service 
connected nerve entrapment syndrome and neuroma formation of 
the 10th intercostal nerve, currently evaluated as 10 percent 
disabling.  He filed his claim for an increased rating in 
October 1995, reporting that his service connected disability 
results in increased abdominal pain.  

According to medical records obtained by the RO, the veteran 
has sought VA medical care for many years.  He has 
consistently reported chronic abdominal pain, accompanied by 
nausea, cramping, and vomiting.  Along with his service 
connected disability, he has also been diagnosed with 
depression, a cerebrovascular accident in 1993, lung cancer, 
angina, and gastroesophageal reflux disease.  

A May 1996 VA neurological examination was afforded the 
veteran, and he reported a history of chronic right upper 
quadrant pain since undergoing surgery at a VA medical center 
in 1986.  According to the examiner, the veteran had reached 
"some rather odd conclusions" regarding the cause of his 
symptoms, and a possible anxiety disorder was suspected.  
Regarding his abdominal pain, the veteran has received 
temporary relief from nerve blocks and a TENS unit.  He also 
stated that the pain limits his mobility and other physical 
activity.  Physical examination revealed multiple surgical 
scars across the veteran's abdomen.  He was tender across the 
upper part of the abdomen.  No masses were noted.  The 
examiner concluded by stating that he was not sure of the 
cause of the veteran's pain and, "for lack of anything 
better," diagnosed nerve entrapment syndrome and neuroma 
formation along the 10th intercostal nerve.  

The RO considered the medical evidence of record and issued a 
June 1996 rating decision denying the veteran's claim for an 
increased rating for nerve entrapment syndrome and neuroma 
formation of the 10th intercostal nerve, currently evaluated 
as 10 percent disabling.  He responded with an October 1996 
notice of disagreement, and this appeal was initiated.  A 
statement of the case was afforded him that same month, and 
he then filed a December 1996 VA Form 9, perfecting his 
appeal.  

The veteran testified at a video-conference hearing before a 
member of the Board in October 1997.  He stated that his pain 
of the abdomen is severe, and it is exacerbated by any form 
of physical exertion.  He takes numerous pain medications, 
but these only afford him partial relief.  

The veteran's present appeal was initially presented to the 
Board in February 1998, at which time it was remanded for 
additional medical development.  

A new VA neurological examination was afforded the veteran in 
June 1998.  He again reported chronic right upper quadrant 
pain following a VA surgical operation in 1986.  Moving his 
bowels on a regular basis seems to result in a decrease in 
his pain.  Also, certain foods, including spicy foods, 
exacerbate his abdominal pain.  He has reportedly gained 15 
pounds since he quit smoking.  Physical examination revealed 
several surgical scars across the veteran's abdomen, with 
tenderness in the right upper abdominal quadrant.  No masses 
were noted.  The examiner found no evidence of weight loss or 
malnutrition.  According to the VA examiner, the veteran's 
chief symptom was pain of the right upper quadrant, which did 
not appear to be neurological in origin.  This opinion was 
based on the fact that nerve blocks did not appear to relieve 
the veteran's symptoms, and moving his bowels tended to 
lessen his abdominal pain; neither of the these facts 
suggested a neurological cause of the veteran's pain, 
according to the examiner.  

The RO continued the prior denial of the veteran's claim for 
an increased rating for his nerve entrapment syndrome and 
neuroma formation of the 10th intercostal nerve.  The appeal 
was then returned to the Board.  


Analysis

The veteran seeks an increased rating for his service 
connected nerve entrapment syndrome and neuroma formation of 
the 10th intercostal nerve, currently evaluated as 10 percent 
disabling.  A claim for an increased rating for a service 
connected 
disability is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded, and 
the VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the medical evidence of record reflects nerve entrapment 
syndrome and neuroma formation of the 10th intercostal nerve, 
which are service connected, and a variety of other 
gastrointestinal disabilities which are not service 
connected; all of these disabilities result in some degree of 
abdominal pain impairment.  Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the non-service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition."  61 Fed.Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Currently, the veteran has a 10 percent rating for his nerve 
entrapment syndrome.  This disability is rated under 
Diagnostic Code 8628, for neuritis of the obturator nerve.  
Under this code, severe to complete paralysis of the nerve 
warrants a 10 percent rating, the maximum schedular rating 
available under the code.  38 C.F.R. § 4.124a, Diagnostic 
Code 8628 (1999).  

While the veteran is already receiving the maximum schedular 
rating permitted under Diagnostic Code 8628, 38 C.F.R. 
§ 4.124a also provides for the possibility of rating 
associated symptomatology under analogous diagnostic codes 
for any affected bodily systems, including "visceral 
manifestations."  See also 38 C.F.R. § 4.20.  Several of the 
ratings listed for the digestive system under 38 C.F.R. 
§ 4.110 et seq. provide for ratings in excess of the 10 
percent the veteran currently receives for his compensable 
disability.  Nevertheless, the medical evidence of record 
does not suggest that the veteran's service connected nerve 
entrapment syndrome results in any symptoms other than 
abdominal pain.  While he must limit his diet, he has had 
recent weight gain, and does not suffer from malnutrition, 
according to the most recent VA examination.  During this 
same examination, the VA examiner concluded, based on the 
veteran's reported complaints, that the source of his 
abdominal pain may not be due exclusively to neurological 
causes.  The VA examiner who evaluated the veteran in June 
1998 also found no impairment, other than abdominal pain, 
resulting from the veteran's service connected disability.  
The remainder of the medical evidence, both private and VA, 
likewise fails to indicate any other physical disabilities or 
impairments resulting from the veteran's service connected 
disability.  In the absence of any supporting medical 
evidence, the veteran's service connected neurological 
disability cannot be rated under any other diagnostic code at 
this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's nerve entrapment syndrome and 
neuroma formation has itself required no recent periods of 
hospitalization, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
neurological disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating for the veteran's service connected nerve 
entrapment syndrome and neuroma formation of the 10th 
intercostal nerve.


ORDER

An increased rating, in excess of 10 percent, is not 
warranted for the veteran's nerve entrapment syndrome and 
neuroma formation of the 10th intercostal nerve



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


